COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
  ROSE CENICEROS,                                              No. 08-18-00080-CR
                                                §
                        Appellant,                                  Appeal from
                                                §
  v.                                                       County Criminal Court No. 3
                                                §
  THE STATE OF TEXAS,                                        of El Paso County, Texas
                                                §
                        Appellee.                              (TC # 20130C07236)
                                                §

                                MEMORANDUM OPINION

       Appellant, Rose Ceniceros, has filed a motion to dismiss the appeal. Rule 42.2(a) permits

an appellate court to dismiss a criminal appeal on the appellant’s motion at any time before the

court’s decision. TEX.R.APP.P. 42.2(a). Finding that Appellant’s motion complies with the

requirements of Rule 42.2(a), we grant the motion and dismiss the appeal.


December 19, 2018
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)